Citation Nr: 0529298	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-18 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's disability compensation on behalf of herself and 
his children.


REPRESENTATION

Appellee represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The record indicates that the veteran had active service from 
March 1978 to May 1995.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2000 special apportionment 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  This is a contested 
claim.

Although a separate apportionment decision was rendered, in 
December 2003, for one of the appellant's and veteran's 
children, a June 2003 statement of the case incorporates this 
claim together with the appellant's on the basis that the 
child, although 18 or older, resided with the appellant and 
the appellant was seeking support for both herself and the 
veteran's children.  A copy of the June 2003 statement of the 
case was mailed to the child and the child did not file a 
substantive appeal.


FINDING OF FACT

Need on the part of the appellant has been demonstrated, but 
the veteran is providing for his spouse and his children and 
an apportionment of his disability compensation benefits 
would cause undue hardship for the veteran.


CONCLUSION OF LAW

An apportionment of the veteran's disability compensation on 
behalf of his spouse and children is not warranted.  38 
U.S.C.A. §5307 (West 2002); 38 C.F.R. §§3.450, 3.451 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before the appellant may be awarded an apportionment of the 
veteran's disability compensation on behalf of her and the 
veteran's children, need must be shown.  In a statement, 
submitted in September 2000, the appellant reported monthly 
expenses which exceeded her monthly income, indicating that 
she was unable to pay some bills.  She reported that her 
monthly income included child-support in the amount of $1300 
and other income in the amount of $590.

In August 2000 the veteran submitted a statement reporting 
his total monthly income and expenses.  The statement 
indicated that his total monthly expenses exceeded his total 
monthly income, and that he paid child-support in the amount 
of $1300 and alimony in the amount of $590.  He submitted 
photocopies of money orders in support of his statement.

In August 2002, the veteran submitted an additional statement 
indicating that he continues to paid child-support in the 
monthly amount of $1076 and alimony in the monthly amount of 
$590.  While this expense and income report reflects that 
some money is left over after paying expenses, it indicates 
that the veteran has signed a promissory note for living 
expenses and attorney fees of $50,000.  The report does not 
indicate that the veteran is making payments on that amount.

An April 2001 Circuit Court order reflects that M, who is a 
child of the veteran and appellant, had turned 18 in March 
1999 and graduated from high school in June 1999.  It 
indicates that the veteran was to pay child-support in the 
monthly amount of $1076 which was to be deducted from his 
pay.

With consideration that the appellant has reported expenses 
which exceed her monthly income, the Board concludes that it 
appears that need is demonstrated, and the appellant has 
shown financial hardship.  38 C.F.R. §3.451 (2004).

Even though need is shown, an apportionment may not be 
authorized where a veteran is providing for his dependents.  
38 C.F.R. §3.450 (a)(1)(i)(ii)(c).  Further, an apportionment 
may not be authorized if it would cause undue hardship to the 
veteran.  38 C.F.R. §3.451.

The veteran has submitted evidence that he has provided child 
and spousal support throughout the course of the appeal.  The 
appellant has acknowledged this support.  The current monthly 
amount of child-support, for two dependent children residing 
with the appellant, is $1076 and the current monthly amount 
of spousal support is $590.  This amount far exceeds the 
total amount of the veteran's VA compensation award and is 
approximately 40 percent of the veteran's total take-home 
pay.

The amount apportioned should generally be considered with 
the total number of dependents involved.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him, while an 
apportionment of less than 20 percent of his benefits would 
not provide a reasonable amount for any apportionee.  38 
C.F.R. §3.451.  The record reflects that the veteran is 
consistently providing the referenced support in the form of 
checks and deductions from his wages.  The Board concludes 
that a preponderance of the evidence supports a finding that 
the veteran is providing for his two dependent children in 
the appellant's care as well as for the appellant.  
Accordingly, no apportionment to the appellant may be made 
since the veteran is providing for his dependents.  38 C.F.R. 
§3.450.

Further, the record reflects that the veteran's expenses have 
exceeded his income with consideration of the substantial 
debt that he has undertaken.  With consideration of the 
veteran's expenses in relation to his income, the Board 
concludes that a preponderance of the evidence supports the 
conclusion that any apportionment would cause the veteran 
financial hardship.  Therefore, a preponderance of the 
evidence is against an apportionment of the veteran's 
disability compensation.  38 U.S.C.A. §5307 (West 2002); 38 
C.F.R. §3.451 (2004).


Veterans Claims Assistance Act

VA has a duty to assist an appellant in the development of 
facts pertinent to their claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.156 (a), 3.159, 3.326 (a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§5102, 5103, 5103A (West 
2002); 38 C.F.R. §3.159 (b)(c) (2004).

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. §5103 (a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  However, where, as 
here, that notice was not provided at the time of the initial 
AOJ decision, the appellant has the right to VCAA content 
complying notice and proper subsequent VA process.

Although the appellant and the veteran did not receive a 
§5103 (a) notice, the Board finds that the appellant has not 
been prejudiced because substantial VCAA content complying 
notice and proper subsequent VA process has been 
accomplished.  All parties were requested to submit income 
and expense reports and these have been received.  The 
appellant has submitted multiple statements setting forth her 
assertions and indicating her beliefs with respect to the 
veteran's income and expenses, as well as her own.  A 
statement of the case and supplemental statement of the case 
informed the parties of the governing laws and regulations.  
Further, in the June 2003 statement of the case and June 2004 
supplemental statement of the case all parties were provided 
with VCAA implementing regulations.  This effectively 
informed them that they should submit any relevant evidence 
in their possession.


The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. §5103 (a) and 38 C.F.R. §3.159 
(b) must:  (1) Inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet App at 120-121.

Here, the Board finds that any defect with respect to the 
timing of the substantial compliance with the VCAA notice 
requirement was harmless error.  It would have been 
impossible to have provided any notice prior to the initial 
adjudication because the VCAA had not yet been enacted.  The 
parties have been provided with every opportunity to submit 
evidence and argument in support of their respective 
positions and to respond to VA notices.  For these reasons, 
to decide the appeal would not be prejudicial error to the 
appellant.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimant's are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet App 384 
(1993); Sutton v. Brown, 9 Vet App 553 (1996); see also 38 
C.F.R. §20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C.A. §7104 
(a), all questions of any matter which under 38 U.S.C.A. §511 
(a) are subject to a decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for appellant's benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. §20.1104.  In 
this case, because each of the four content requirements of 
the VCAA notice has been substantially satisfied, any error 
in not providing a single notice to the claimant covering all 
content requirements prior to the initial adjudication is 
harmless error.

The parties have been provided with every opportunity to 
supplement the record regarding their income and expenses to 
be considered in deciding whether to apportion the veteran's 
VA disability compensation benefits.  The appellant has 
submitted a report of her income and expenses and numerous 
statements relating to that information as well as the 
veteran's reported income and expenses.  Letters were 
provided to the parties with respect to developing the 
appellant's claim in August 2000 and all parties responded to 
that development request.  There is no indication that any 
additional information exists regarding the appellant's 
income and expenses, or that any further notification would 
be of any benefit at this time.

Thus, the Board finds that VA has satisfied the duty to 
assist.  In the circumstances here, additional efforts to 
assist and notify either party in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet App 541 (1991); Sabonis v. Brown, 6 Vet App 426, 430 
(1994).  VA has satisfied its duty to inform and assist the 
appellant at every stage of this case.  Therefore, there is 
no prejudice as a result of the Board proceeding on the 
merits of the claim.


ORDER

An apportionment of the veteran's disability compensation for 
the appellant and his children is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


